Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "such that in a natural configuration prior to application of a force on the plunger no liquid is able to pass from the brewing chamber to the brewing chamber" in lines 2-4. It is unclear structurally how a brewing chamber can pass water unto itself based on the force of the plunger within the brewing chamber? It is also unclear if there are two different brewing chambers claimed? The examiner suggest amending to indicate where the liquid will pass from the brewing chamber too with the force application on the plunger (See applicant’s specification 0004-0009; Figures ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2010/0272870 A1 as previously recited) in view of Storek (US 2011/0117259 A1 as newly recited).
With respect to claim 1, Hsu et al discloses of a brewing assembly (Figures 2-4) for brewing a beverage 8 (Para. 0006; Figures 2-4), comprising: a brewing chamber 1 (Para. 0042; Figures 3-4); a valve assembly 13 coupled with the brewing chamber 1 (Para. 0038 and 0042; Figures 2-4), wherein the valve assembly 13 comprises a valve configured to selectively open to expel a brewed beverage 8 there through (Para. 0038 and 0042; Figures 2-4); a plunger 4 configured to be slidably received in the brewing chamber 1 (Para. 0041; Figures 2-4), wherein the plunger 4 is configured to selectively open the valve 13 upon depressing the plunger 4 to expel the brewed beverage 8 there through (Para. 0042; Figure 3-4); a receiving chamber 9 configured to receive the brewing chamber 1 (i.e. Figures 2-4 shows that the container 9 is large enough to fit container 1 within itself) therein, wherein the receiving chamber 9 is configured to receive the brewed beverage 8 from the brewing chamber 1 upon depressing the plunger 4 to open the valve 13 and expel the brewed beverage 6, 7 there through (Para. 0042; Figures 2-4). 
Hsu et al is silent regarding that at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide at least one of a snap coupling 18 the brewing chamber 10 with the valve assembly 12, 33 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Hsu et al is that doing so would allow the ease of use and detachability by tool free removal of principle components for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the attachment of the valve assembly to the brewing chamber as taught by Hsu et al to incorporate the attachment of the valve assembly to the brewing chamber as taught by Storek et al thereby to allowing the ease of use and detachability by tool free removal of principle components for remote washing. 

With respect to claim 2, Hsu et al, as applied by claim 1, discloses that the valve 13 comprises a pressure- actuated valve (i.e. Hsu teaches that when the screw handle is rotated and the piston 41 is forced downward within the brewing container 1, the valve opens based on the pressure enabling the compressed extracted liquid to flow out into the collection container 9; Para. 0042; Figures 2-4) configured to automatically open following application of a threshold pressure (i.e. the valve opens based on the pressure enabling the compressed extracted liquid to flow out into the collection container 9; Para. 0042; Figures 2-4 ) within the brewing chamber 1 (Para. 0042; Figures 3-4).  

With respect to claim 3, As best understood Hsu et al, as applied to claim 1, discloses that the valve assembly 13 is configured to isolate the brewing chamber 1 from the receiving chamber 9 such that in a natural configuration prior to application of a force on the plunger 4 no liquid 7 is able to pass from the brewing chamber 1 to the brewing chamber 1 (i.e. moves from the top of the brewing chamber to the bottom of the brewing chamber; Para. 0041-0042; Figures 3-4).  

With respect to claim 5, Hsu et al, as applied to claim 1, does not explicitly disclose that the receiving chamber 5 comprises a carafe (Para. 0042; Figures 3-5).  

With respect to claim 7, Hsu et al, as applied to claim 1, does not explicitly disclose the valve assembly is removably coupled with the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide that the valve assembly 12, 33 is removably coupled with the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Hsu et al is that doing so would allow the ease of use and detachability by tool free removal of principle components for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the attachment of the valve 

With respect to claim 11, Hsu et al discloses of a brewing assembly (Figures 2-4) for brewing a beverage 6, 7 (Para. 0006; Figures 2-4), comprising: a brewing chamber 1 configured to brew a beverage 6, 7 therein (Para. 0042; Figures 3-4); a valve assembly (i.e. outlet conduit and valve; Figures 2-4) including a valve 13 coupled with the brewing chamber 1 and configured to selectively open to expel a brewed beverage 8 from the brewing chamber 1 (Para. 0038 and 0042; Figures 2-4); a plunger 4 configured to be slidably received in the brewing chamber 1, wherein the plunger 4 is configured to selectively open the valve 13 upon depressing the plunger 4 to expel the brewed beverage 8 there through (Para. 0042; Figures 2-4).  
Hsu et al is silent regarding of the valve assembly includes at least one of a twist lock, a bayonet connector, or a snap fit to couple the valve assembly with the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide the valve assembly 12, 33 includes at least one of a snap fit to couple the valve assembly 12, 33 with the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Hsu et al is that doing so would allow the ease of use and detachability by tool free removal of principle components for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the attachment of the valve assembly to the brewing chamber as taught by Hsu et al, by incorporating the attachment of the valve assembly to the brewing chamber as taught by Storek et al thereby to allowing the ease of use and detachability by tool free removal of principle components for remote washing. 

With respect to claim 15, Hsu et al, as applied to claim 11, does not explicitly disclose that at least one of a snap fit is configured to allow the valve assembly to be selectively removed from the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide at least one of a snap fit is configured to allow the valve assembly 12, 33 to be selectively removed from the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Hsu et al is that doing so would allow the ease of use and detachability by tool free removal of principle components for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the attachment of the valve assembly to the brewing chamber as taught by Hsu et al, by incorporating the attachment of the valve assembly to the brewing chamber as taught by Storek et al thereby to allowing the ease of use and detachability by tool free removal of principle components for remote washing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2010/0272870 A1 as previously recited) in view of Storek (US 2011/0117259 A1 as newly recited) as applied to claim 1 above, and further in view of Chen (US 5,943,946 A as previously recited).
With respect to claim 6, Hsu et al in view of Storek et al, as applied to claim 1, does not explicitly disclose that at least one of the receiving chamber and the brewing chamber comprises means for mounting the brewing chamber within the receiving chamber. 
However, in the same field of endeavor of a brewing assembly, Chen teaches that it is known in the art to provide that at least one of the receiving chamber 11 and the brewing chamber 20 comprises means for mounting 231 the brewing chamber 20 within the receiving chamber 11 (Col. 2, lines 30-38; Figures 1-5). The advantage of combining the teachings of Chen in that of Hsu et al and Storek et al is that doing so would provide the retention of flavoring materials after use and easy cleaning of the container.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and the brewing chamber as taught by Hsu et al in view of Storek et al, by incorporating the receiving chamber and brewing chamber as taught by Chen, thereby providing the retention of flavoring materials after use and easy cleaning of the container. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2010/0272870 A1 as previously recited) in view of Storek (US 2011/0117259 A1 as newly recited) as applied to claim 11 above, and further in view of Chen (US 5,943,946 A as previously recited).
With respect to claim 12, Hsu et al in view of Storek et al, as applied to claim 11, does not explicitly disclose that the brewing chamber is configured to be selectively received within a receiving chamber to receive the brewed beverage from the brewing chamber, and wherein the brewing chamber is configured to be securely received with the receiving chamber.  
However, in the same field of endeavor of a brewing assembly, Chen teaches that it is known in the art to provide that the brewing chamber 20 is configured to be selectively received within a receiving chamber 11 to receive the brewed beverage (i.e. tea drink; Figure 4) from the brewing chamber 20, and wherein the brewing chamber 20 is configured to be securely received (i.e. brewing chamber 20 to fit within the receiving chamber 11; Figures 2-5) with the receiving chamber 11 (Col. 2, lines 30-38; Col. 2, line 59 thru Col. 3, line 8; Figures 2-5). The advantage of combining the teachings of Chen in that of Hsu et al and Storek et al is that doing so would provide the retention of flavoring materials after use and easy cleaning of the container.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and the brewing chamber as taught by Hsu et al in view of Storek et al, by incorporating the receiving chamber and brewing chamber as taught by Chen, thereby providing the retention of flavoring materials after use and easy cleaning of the container. 

With respect to claim 13, Hsu et al in view of Storek et al, as applied to claim 12, does not explicitly disclose of means for mounting the brewing chamber within the receiving chamber, wherein the means for mounting is configured to provide a secure coupling between the brewing chamber and the receiving chamber.  
However, in the same field of endeavor of a brewing assembly, Chen teaches that it is known in the art to provide a means for mounting 231 the brewing chamber 20 within the receiving chamber 11, wherein the means for mounting 231 is configured to provide a secure coupling (i.e. brewing chamber 20 to fit within the receiving chamber 11; Figures 2-5) between the brewing chamber 20 and the receiving chamber 11 (Col. 2, lines 30-38; Col. 2, line 59 thru Col. 3, line 8; Figures 2-5). The advantage of combining the teachings of Chen in that of Hsu et al and Storek et al is that doing so would provide the retention of flavoring materials after use and easy cleaning of the container.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and the brewing chamber as taught by Hsu et al in view of Storek et al, by incorporating the receiving chamber and brewing chamber as taught by Chen, thereby providing the retention of flavoring materials after use and easy cleaning of the container. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2010/0272870 A1 as previously recited) in view of Storek (US 2011/0117259 A1 as newly recited) as applied to claim 7 above, and further in view of Chen (US 5,943,946 A as previously recited).
With respect to claim 8, Hsu et al in view of Storek et al, as applied to claim 7, does not explicitly disclose that the plunger is configured to wholly expel spent brewing material from the brewing chamber following a brewing process. 
However, in the same field of endeavor of a brewing assembly, Chen teaches that it is known in the art to provide that the plunger 30 is configured to wholly expel spent brewing material (Figure 4) from the brewing chamber 20 following a brewing process (Col. 3, lines 15-25; Figures 1-5). The advantage of combining the teachings of Chen in that of Hsu et al and Storek et al is that doing so would provide the retention of flavoring materials after use and easy cleaning of the container.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the use of the plunger and brewing chamber as taught by Hsu et al and Storek et al, by incorporating the use of the plunger and the brewing chamber as taught by Chen thereby providing the retention of flavoring materials after use and easy cleaning of the container. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2010/0272870 A1 as previously recited) in view of Storek (US 2011/0117259 A1 as newly recited) as applied to claim 1 above, and further in view of Bombeck et al (US 2012/0219686 A1 as previously recited).
With respect to claim 9, Hsu et al in view of Storek et al, as applied to claim 1, does not explicitly disclose that the plunger comprises an annular flange formed along a perimeter of the plunger, and wherein the annular flange forms a recession facing 
However, in the same field of endeavor of a brewing assembly, Bombeck et al teaches that it is known in the art to provide that the plunger 12 comprises an annular flange 12a formed along a perimeter of the plunger 12 (Para. 0028; Figures 4-6), and wherein the annular flange 12a forms a recession 28 facing towards the valve assembly 15 when the plunger 12 is positioned within the brewing chamber 10 (Para. 0029-0030; Figures 4-6).  The advantage of combining the teachings of Bombeck et al in that of Hsu et al and Storek et al is that doing so would provide the removal of the spent flavor base from the brew vessel.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the plunger as taught by Hsu et al and Storek et al, by incorporating the plunger as taught by Bombeck et al, thereby to removing the spent flavor base from the brew vessel.

With respect to claim 10, Hsu et al in view of Storek et al, as applied to claim 9, does not explicitly disclose that the plunger is part of a plunger assembly, and wherein the plunger assembly further comprises a handle and a shaft extending between the handle and the plunger.  
However, in the same field of endeavor of a brewing assembly, Bombeck et al teaches that it is known in the art to provide that the plunger 12 is part of a plunger assembly 11, and wherein the plunger assembly 11 further comprises a handle 36 and a shaft extending (i.e. Figure 6) between the handle 36 and the plunger 11 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the plunger as taught by Hsu et al and Storek et al, by incorporating the plunger as taught by Bombeck et al, thereby to removing the spent flavor base from the brew vessel.

Response to Amendment
With respect to Drawing Objection: Applicant’s specification amendment filed on December 03, 2021, overcomes the previous Drawing objection of the previous Office action.
With respect to the 35 USC 112 Rejection: Applicant’s claim amendment filed on December 03, 2021, overcomes the previous antecedent basis rejection of the previous Office action. However applicant amendment of claim 3, filed on December 03, 2021, raises new 112(b) issue (See above).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed December 03, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102 anticipated by Hsu et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Hsu in view of Storek et al.
Applicant argues: “Screw rotation cannot reasonably be interpreted to satisfy the claim limitation of “slidably”. As such, claims 1 and 11 are not anticipated by Hsu et al and the rejection should be withdrawn for at least this reason”, on page 7 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous rejection. 
Applicant’s amendment of claims 1 and 11 reciting “at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly”, overcome the previous 35 USC 102 rejection of the last Office action. Thus claims 1 and 11 are now rejected under 35 USC 103 over Hsu in view of Storek et al. Claim 1 and 11 recites “a plunger configured to be slidably received in the brewing chamber”. Prior art Hsu et al teaches that the screw is rotated to force the piston 41 down within the container 1, within the holding space 11, thereby enabling compressed extracted liquid to flow out from the outlet and collect within a container (See para 0041-0042). Thus, the examiner interprets that the piston slides (i.e. the piston rotating within the container walls is equivalent to sliding in a circular direction), within the holding space 11 of the container 1. Therefore, Hsu et al teaches of a sliding piston. 

Applicant argues: “Applicant disagrees that the teaching in Liu would be useful to one of ordinary skill in the art with both Hsu et al. and Liu in front of her, however. It appears that an attempt to modify Hsu et al. with the threaded structure of Liu would result in inoperability of Hsu et al. Note that Hsu et al. uses both a vibration unit 2 and temperature control element 3 in its system. If one of ordinary skill were to use the connecting ring having an outer threaded surface to engage an inner surface of another 
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous rejection. 
Applicant’s amendment of claims 1 and 11 reciting “at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly”, overcome the previous 35 USC 102 rejection of the last Office action. Thus claims 1 and 11 are now rejected under 35 USC 103 over Hsu in view of Storek et al. After further search and consideration the examiner found newly recited prior art Storek et al, that teaches of a valve assembly comprising of a valve and an outlet conduit that can be coupled to a brewing chamber with a heating means via a snap fit coupling means (Para. 0088-0089; Figures 2-4). Since Storek et al teaches that is conventional to have a removal/insertable valve assembly into a brewing chamber with temperature control elements, it would have been obvious to modify the valve assembly of Hsu et al with the valve assembly Storek et al. Therefore, the previous 35 USC 103 rejection over Hsu et al and Liu et al is withdrawn. 

Applicant argues: “Each of the remaining claims depend from and further limit claims 1 or 11. The prior art of Chen and Bombeck et al. do not rectify the underlying deficiencies in the rejections based on Hsu et al. alone, or Hsu et al. in view of Liu”, on page 8 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous rejection. The examiner now rejects claims 9-10 under 35 USC 103 over Hsu et al in view of Storek et al in further view Bombeck et al. Furthermore the examiner now rejects claims 6, 8 and 12-13 under 35 USC 103 over Hsu et al in view of Storek et al in further view Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 8, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761